Case: 21-51170     Document: 00516399244         Page: 1       Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 19, 2022
                                  No. 21-51170                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                       versus

   Luciano Diaz-Contreras,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:17-CR-113-2


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Luciano Diaz-Contreras has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Diaz-Contreras has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51170     Document: 00516399244          Page: 2   Date Filed: 07/19/2022




                                   No. 21-51170


         We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. It is dispositive that the Government has declined
   to waive the untimeliness of Diaz-Contreras’s appeal. See United States v.
   Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED.                 See 5th Cir. R. 42.2.         The
   Government’s motion to dismiss is DENIED AS MOOT.




                                        2